Citation Nr: 0824876	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  07-31 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to December 
1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for a lumbar spine 
disability.


FINDING OF FACT

The veteran's diagnosed lumbar spine disability first 
manifested many years after service and is not shown to be 
related to his service or to any incident therein.


CONCLUSION OF LAW

The veteran's current lumbar spine disability was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  
 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including arthritis, will be rebuttably presumed if 
they are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).   

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).    

The veteran's service medical records show that in June 1981, 
he was treated four times for a muscle spasm in the low back.  
The reports note that there was no history of trauma to the 
back or a previous history of back pain.  A September 1982 
medical examination revealed that the veteran had infrequent 
low back pain in the past that had been resolved.  On 
separation examination in November 1985, the veteran made no 
complaints regarding his back, and his spine was found to 
have no abnormalities.  Since the veteran's spine was found 
to be within normal limits on separation and there were only 
four recorded complaints during a five-year period of 
service, the Board finds that the weight of the evidence 
demonstrates that chronicity in service is not established.  
38 C.F.R. § 3.303(b).     

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection for a 
lumbar spine disability.  38 C.F.R. § 3.303(b).  

The first post-service evidence of record of a lumbar spine 
disability is an October 2002 x-ray of the lumbosacral spine 
that indicated muscle spasm with marked straightening of the 
normal lumbar lordosis.  The physician noted that she could 
not exclude the presence of a small disc herniation.     

VA post-service medical records dated from October 2002 to 
June 2007 show that the veteran received intermittent 
treatment for low back pain, degenerative joint disease of 
the spine, lumbar degenerative disc disease, large central 
disc herniation at L4-L5 level, lumbar stenosis, and lumbar 
spondylosis.  The veteran underwent a lumbar spine fusion on 
May 2007.  

On VA examination in July 2007, the veteran reported that he 
had injured his back in 1981 during service while lifting 
some engine parts.  He stated that he also had a subsequent 
episode of back pain during his service in Germany and was 
treated for back strain.  He complained that he had been 
throwing his back out every couple of years since his back 
problems in service.  He reported that his back pain was 
intermittent and did not radiate.  He stated that he had 
daily flare-ups that lasted two minutes whenever he bent his 
back sideways or forward.  He also complained of numbness 
over the right knee laterally and on the medial aspect of his 
right foot involving his right great toe as well.  The 
veteran reported being able to walk between one to two miles 
and denied a history of falls.  Examination revealed the 
veteran wearing a polypropilema back brace with an extension 
in the front to the sternum.  He was able to remove his 
thoracolumbar orthotic.  There was a well-healed scar in the 
mid portion of his back extending from T-12 to L5-S1 that 
measured five inches in length.  There was some swelling on 
the site of the scar as well as flattening of the lumbar 
lordosis.  Range of motion of the lumbar spine was not tested 
since the veteran was still in the convalescent period of his 
lumbar fusion.  He was able to ambulate tandem, toes to 
heels, and minor muscle testing showed no weaknesses.  
Straight leg raising test and Patrick test were negative.  
Deep tendon reflexes were equal and physiologic bilaterally.  
An x-ray showed status post fusion of the lower lumbar spine 
with surgery and metallic device placed from L4 to S1.  There 
was good alignment of the vertebral bodies.  The examiner 
reviewed the entire claims file and diagnosed the veteran 
with status post discectomy and posterolateral interbody 
fusions with fixation at L4-L5 and L5-S1.  He opined that the 
veteran's degenerative disc disease and herniation of the 
discs between L4-L5 was less likely as not related to 
service.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
Some factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
veteran's history, and the thoroughness and detail of the 
opinion.  Prejean v. West, 13 Vet. App. 444 (2000).  The 
Board finds that the July 2007 VA medical opinion finding no 
nexus between the veteran's lumbar spine disability and his 
period of active service is probative and persuasive because 
the VA examiner supported the opinion with a comprehensive 
review of the entire claims file and a thorough physical 
examination.  Furthermore, there are no contrary medical 
opinions of record.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a direct nexus between military service and the 
veteran's current lumbar spine disability.  In addition, 
arthritis (or any other lumbar spine disability) was not 
diagnosed within one year of separation, so presumptive 
service connection for a lumbar spine disability is not 
warranted.  

The veteran contends that his current lumbar spine disability 
is related to his active service.  However, as a layperson, 
he is not competent to give a medical opinion on diagnosis, 
causation, or aggravation of a medical condition.  Bostain v. 
West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 
(Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board acknowledges that the veteran is competent 
to give evidence about what he experienced or observed.  
Layno v. Brown, 6 Vet. App. 465 (1994).  However, competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).

The veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claim for service 
connection.  However, the first post-service evidence of the 
veteran's lumbar spine disability is in October 2002, 
approximately 17 years after his separation from service.  In 
view of the lengthy period without treatment, there is no 
evidence of a continuity of symptomatology, which weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  

The Board finds that the preponderance of the evidence weighs 
against a finding that the veteran's lumbar spine disability 
developed in service, or that any arthritis manifested to a 
compensable degree within one year following separation from 
service.  Therefore, the Board concludes that the lumbar 
spine disability was not incurred in or aggravated by 
service.  As the preponderance of the evidence is against the 
claim for service connection, the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2005 and a rating 
decision in August 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the August 2007 
statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.
 

ORDER

Service connection for a lumbar spine disability is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


